Citation Nr: 1429468	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connection for peripheral artery disease (PAD) of the bilateral upper and lower extremities, to include as secondary to the service-connected ischemic heart disease (IHD).

2.  Entitlement to service-connection for erectile dysfunction (ED), to include as secondary to the service-connected IHD.

3.  Entitlement to special monthly compensation based on loss of use of the lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to April 1974.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's PAD of the bilateral upper and lower extremities is due to events in active service or is proximately due to, the result of, or aggravated by the service-connected IHD.  

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's ED is due to events in active service or is proximately due to, the result of, or aggravated by the service-connected IHD.  

3.  The Veteran's service-connected IHD, posttraumatic stress disorder (PTSD), tinnitus, and bilateral hearing loss do not result in loss of use of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PAD of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for service connection for ED have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for special monthly compensation based on loss of use of the lower extremities are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350 , 4.63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.

The RO provided the Veteran notice by letters dated in March 2011, June 2011, and March 2012.

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, obtained a VHA opinion, and afforded the Veteran the opportunity to give testimony before the Board, which he declined.  

The Veteran waived additional evidence submitted after the August 2013 supplemental statement of the case was issued; consequently, a remand is not necessary.  38 C.F.R. § 20.1304(c).   

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain disorders, such as arthritis, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.

The Veteran contends that he is entitled to service-connection for PAD of the bilateral upper and lower extremities and ED.  

The Veteran does not contend the conditions are directly related to his active duty and the record does not support such a finding.  Specifically, the Veteran's service treatment records do not contain any evidence of complaints or diagnoses of either PAD or ED, to include the  November 1973 separation examination.  The claimed conditions were diagnosed more than 30 years after his separation from active service (erectile dysfunction in 2007 and PAD purportedly in 2006) and the long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

Instead the Veteran contends that the claimed conditions are secondary to the service-connected IHD.  However, the Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's PAD and ED and his service-connected IHD.  

In March 2011 the Veteran's chiropractor opined it was more likely than not that his Veteran' PAD was due to the same arteriosclerotic and atheromatous process that was active relative to his coronary arteries and ischemic heart disease.  He further indicated it was more likely than not the same was directly and causally related to exposure to Agent Orange and accordingly directly and causally related to his military service.  The opinion was reiterated in May 2013.  He further reasoned that ischemic heart disease was a vascular disease and likewise ischemic disease of other tissue areas (upper and lower extremities) was also vascular (atheromatous and arteriosclerotic) disease and thus, it was more likely than not that the same pathophysiological process that caused the IHD also caused the PAD.  His chiropractor further indicated that the Veteran was obviously severely affected by Agent Orange to the point of causing severe heart disease and by the same process causing severe vascular disease to the arms and legs.  No opinion was rendered as to the Veteran's ED.
  
In contrast, the June 2011 VA examiner opined ED was less likely as not caused by or a result of his IHD.  The examiner reasoned that ED was diagnosed before the IHD and that IHD does not cause ED.  The June 2011 general medical examiner found that the Veteran's upper and lower extremities were normal, including his peripheral pulses.  A January 2012 VA opinion indicates that PAD and ED were less likely than not caused by or aggravated by his IHD. The examiner reasoned that although PAD and ED may share similar etiologic factors and have some common pathologies, they are distinct entities and there is no causal relationship.  The examiner further indicated that medical literature and expert opinion supported his conclusion.  

In December 2013, a VHA expert opinion was sought by a vascular surgeon.  The December 2013 VHA expert first indicated that the claims file lacked objective evidence of either ED or PAD, i.e. there were no studies to confirm the diagnoses, to include Doppler studies, computerized tomography, angiography, or invasive studies.  Nevertheless, the VHA expert opined IHD had less than a 50 percent probability of being the cause of his PAD of the upper and lower extremities and had less than a 50 percent probability that it aggravated his PAD.  The VHA expert reasoned that cardiac disease did not cause PAD and instead they shared certain risk factors such as hypertension, smoking, diabetes, family history, and dyslipidemia.  
The VHA expert further opined PAD had less than a 50 percent probability of being etiologically related to exposure to Agent Orange since it had not been linked in the medical literature.  ED was also said to have less than a 50 percent probability that it was caused or aggravated by the IHD or PAD as the Veteran's alcohol consumption and neuropathy were the most probable candidates.  The VHA expert further noted there was no mention in the record of absent femoral pulses and vasculogenic impotence was caused by poor pelvic arterial circulation causing decreased penile arterial flow.   He further noted that the internal iliac arteries (hypogastric) would usually both need to be affected.   

The VHA expert reviewed the other opinions of record and indicated that the private chiropractor provided no evidence to prove the theory that PAD was related to Agent Orange exposure other than stating that IHD was causally related to Agent Orange, which was not persuasive as the claims file lacked evidence that PAD existed in the Veteran.  The VHA reiterated that there were no studies to confirm the diagnoses of PAD, let alone supporting the conclusion that PAD was end stage.  The VHA expert noted that the June 2011 VA examiner found no symptoms in the upper extremities and all four extremities had normal pulses.  The VHA expert also indicated that the January 2012 VA opinion was concise and correct and he agreed with the opinion that the Veteran's PAD and ED were less likely to be caused by IHD.  For these reasons, the Board places limited probative weight on the March 2011 and May 2013 private opinions.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

The Board finds that the weight of the medical evidence is against a finding that the Veteran's PAD and ED (if any) have any relation to his service-connected IHD.  Greater weight is to be accorded to the findings of the June 2011 VA examination reports, the January 2012 VA opinion, and December 2013 VHA opinion as opposed to that of the private provider.  The probative value of the private opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

The only other evidence of record to support the Veteran's contentions is his statements.  His statements do not establish a nexus between any PAD and ED and his service-connected IHD.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  With regard to the claimed conditions, it requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on etiology.  See Woehlaert v. Nicholson,  (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his PAD and ED because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of etiology, either.

In sum, while there is some question as to whether PAD and ED have been confirmed by objective studies, the record does contain such diagnoses at least at one point in the appellate process and thus, the Board shall consider the conditions as having been diagnosed for the sake of discussion.  That being said, the Board finds that the evidence is not in relative equipoise; thus, the Veteran may not be afforded the benefit of the doubt and his claims must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Special Monthly Compensation

The Veteran contends that he is entitled to special monthly compensation for loss of use of his lower extremities. 

If a Veteran, as the result of service-connected disability, loses the use of a lower extremity, including the foot, he is entitled to additional monthly compensation, which is referred to as special monthly compensation.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(a) (2013). 

Special monthly compensation based on the loss of use of the lower extremity (or foot) is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 and 1/2 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350 , 4.63 (a), (b). 

Entitlement to special monthly compensation benefits requires that the conditions described be due to service-connected disability.  In this case, the disabilities for which service connection has been granted include: IHD, PTSD, tinnitus, and bilateral hearing loss.  His combined disability rating is 100 percent from February 2011. 

The Veteran has already been granted special monthly compensation under 
38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) on account of IHD with automatic implantable cardioverter-defibrillator rated 100 percent and additional service-connected disabilities of PTSD and tinnitus, independently ratable at 60 percent or more from February 2011.  

The Board finds that a preponderance of the evidence is against a finding that the Veteran's service-connected disabilities are manifested by loss of use of the lower extremities.   The evidence of record demonstrates that Veteran's problems with ambulation are not the result of his service-connected disabilities.  The Veteran's private provider opined in March 2011 that the Veteran had lost 50% or more of use of his lower extremities due to PAD.  Service connection has been denied for PAD in the instant decision.  There is also some indication the Veteran's lower extremity problems are the result of nonservice-connected peripheral neuropathy, neurological and spine and skeletal related diseases (e.g. demyelinating neuropathy, denervation atrophy of the muscles, autoimmune disease, bilateral foot drop, status post lumbar laminectomy, lumbar radiculopathy, herniated and degenerated discs, and spinal stenosis).  The December 2013 VHA expert opined these neurologic conditions were primarily responsible for the Veteran's loss of use of his lower extremities.  Service-connection is not currently in effect for these disabilities.   

The preponderance of the evidence is against a finding that the Veteran's service-connected IHD, PTSD, tinnitus, or bilateral hearing loss, results in loss of use of the lower extremities, and the doctrine of reasonable doubt is not for application. See 
38 U.S.C.A. § 5107(b).  Therefore, the claim must be denied.


ORDER

Entitlement to service-connection for PAD of the bilateral upper and lower extremities, to include as secondary to the service-connected IHD, is denied.

Entitlement to service-connection for ED, to include as secondary to the service-connected IHD, is denied.

Entitlement to special monthly compensation based on loss of use is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


